Citation Nr: 1728341	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating, prior to November 2, 2011, and 10 percent thereafter for the service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a November 2011 supplemental statement of the case (SSOC), the RO increased the Veteran's rating for bilateral hearing loss to 10 percent disabling, effective November 2, 2011.  As the grant of a 10 percent rating, effective November 2, 2011, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an initial compensable disability rating for bilateral hearing loss prior to November 2, 2011, and in excess of 10 percent thereafter.  He contends that his symptomatology is more severe than reflected by the criteria associated with his assigned disability ratings.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

A review of the record reveals that the Veteran has not been afforded an adequate VA audiology examination since July 2010, approximately seven years ago.  Although the Veteran has more recent audiology reports from the VA medical center (VAMC) in Columbus, Ohio, dated in November 2011 and March 2016, the findings do not provide the information necessary to rate his bilateral hearing loss disability in accordance with 38 C.F.R. § 4.85, as the examiner derived speech discrimination results using the NU-6 word recognition test, and not the Maryland CNC speech discrimination test. 

Additionally, the March 2016 VA audiology record notes the Veteran's complaints of a decrease in hearing acuity and puretone threshold findings indicate a worsening of his hearing loss.  As there may have been significant changes in the service-connected hearing loss since the last VA examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  Ensure that notice of this examination is mailed to the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  In addition, the examiner must address the Veteran's contentions as to the effect of his bilateral hearing loss on his daily activities.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




